Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claim(s) 1-4 were previously pending and were rejected in the previous office action. Claim(s) 1-4 were amended. Claim(s) 1-4 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021, has been entered.
 
Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments filed on June, 16, 2021, have been fully considered but they are not persuasive with respect to Claim(s) 1-4.  
Applicant argues, on page 4, that applicant has resolved the indefinite issues with the amended limitations. Examiner, respectfully disagrees. Examiner, respectfully, Claim(s) 1 and 3. Also, while applicant states that the system can include multiple networks there is a lack of antecedent basis for "a network," and the multiple other networks. Examiner, respectfully, suggest one possible amendment to applicants claims such as amending Claim 1 as 
…for each user of a plurality of users:
receiving at a first computing device selections of a plurality of unaffiliated gyms, wherein the selections are transmitted over a first network from a plurality of computing devices;
computing a fee for a time-period to be paid based on the gyms selected prior to use of the gyms and receiving the fee;
assigning a unique code and transmitting the unique code over a second network to a computing device;
receiving at the first computing device the unique code assigned to the gyms based on the selected of the gyms and an identification of the gym visited, wherein the unique code and the gym identity are transmitted over a third network from a computing device; and
sharing the fee received among the gyms selected by: 
calculating, for each gym selected, a payment to the gym of a portion of the received fee wherein the calculation is made after the time period based on the percentage of times the unique code was received for the gym during the time period; and 
for each gym selected, paying the gym after the time period based on the payment calculated for the gym.
	Examiner, respectfully, suggest amending Claim 2 as the computer-implemented method of claim 1, further comprising for each unaffiliated gym, storing a membership fee of the unaffiliated gym, wherein computing the fee for a time-period to be paid based on the stored membership fee of each selected unaffiliated gym selected for the time period and wherein the computed fee for the time-period to be paid is less than the sum of the membership fees for the selected gyms. 
	 Examiner, further, respectfully, suggest amending Claim 3 as the computer-implemented method of claim 2, wherein for each user and each gym selected by the user, the gym is paid a predetermined access fee and a portion of the received fee for the time period based on the percentage of times the unique code was received for the gym during the time period. 
	And examiner, respectfully, suggest, amending Claim 4 to recite the computer-implemented method of claim 1, wherein for each user and each gym selected the computed fee for a time-period to be paid is greater than the sum of the largest membership fee of the gyms selected, a predetermined minimum fee times a constant, 
Therefore, applicant’s arguments and amendments are not persuasive as to the 112(b) rejection. Examiner, notes, that Dependent Claim(s) 2-4 are also rejected based on their dependency on Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “…a payment to the gym of a portion of the fee…,” which, applicant seems to want to recite the portion of the fee should be received after the time period. Applicant’s specification seems to point that the portion of the fee is paid by the user based on the percentage of time the user has spent in the gym, see applicant’s specification paragraph(s) 0015-0016. However, as claimed the limitation fails to a network…,” and “…unique code to the user over a network…,” is unclear as if applicant is referring to the same network or if there are multiple different networks. Examiner, respectfully, guides applicant’s attention to the above suggested amendment to help clarify the lack of antecedent basis for such “a network.” 
Claim 2 recites “… for each unaffiliated gym, storing the membership fee….” In this case there is a lack of antecedent basis for ‘membership fee,’ as in the previous claim there was no mention of ‘a membership fee.’  Examiner, respectfully, suggest that applicant consider amending the limitation to recite “…for each selected gym, storing a membership fee of the plurality of gyms.” Therefore, there is a lack of antecedent basis in Claim 2.  Therefore, Claim 2 is indefinite. Examiner, further, notes that Dependent Claim(s) 3 is rejected as well since they depend from Claim 2.
Claim 3 recites “…a portion of the fee received for the time…,” which, applicant seems to want to recite the portion of the fee should be received after the time period. Applicant’s specification seems to point that the portion of the fee is paid by the user based on the percentage of time the user has spent in the gym, see applicant’s specification paragraph(s) 0015-0016. However, as claimed the limitation fails to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628